Citation Nr: 1041422	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-38 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from February 1945 to December 
1946.  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision issued by the 
above Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied the appellant's claim of entitlement to an 
increased evaluation for his lumbar spine disability.  

The Board remanded the case for additional development in July 
2009; the case has now been returned to the Board for appellate 
review.

The issue of entitlement to service connection for 
depression secondary to the service-connected lumbar spine 
disability been raised by the record, as reflected by the 
January 2006 VA neuropsychological consultation report and 
other VA records reflecting a diagnosis of depression, but 
that issue has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over this issue, and it is referred 
to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Throughout this appeal, the appellant's lumbar spine 
disability has not been manifested by ankylosis of the 
thoracolumbar spine.

2.  Throughout this appeal, the appellant's lumbar spine 
disability has not been productive of any incapacitating 
episodes.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent have not 
been met for the appellant's lumbar spine disability.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the United States Court of Appeals for 
Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  The appellant was notified 
of such information by way of RO letters sent in April 2005, and 
August 2009.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  See Dingess v. Nicholson, supra.

Furthermore, a VA letter dated in August 2009, provided the 
appellant with information concerning general disability ratings 
and effective date criteria.  He has had ample opportunity to 
respond/supplement the record.  He has not alleged that notice in 
this case was less than adequate.  See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream issues").

The United States Supreme Court has held that an error in VCAA 
notice should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  The Board finds, based the factors discussed 
above, that no prejudicial or harmful error in VCAA notice has 
been demonstrated in this case, and neither the appellant nor his 
representative has identified any.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA medical 
treatment and imaging records have been associated with the 
claims file.  The appellant was afforded VA medical examinations 
in May 2005, July 2006, and July 2010.  A medical opinion is 
adequate when it is based upon consideration of the appellant's 
prior medical history and examinations and also describes the 
disability in sufficient detail so that the Board's "evaluation 
of the claimed disability will be a fully informed one."  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations were 
conducted by a medical professional, and the associated reports 
reflect review of the appellant's prior medical history.  The 
examination reports included a report of the symptoms for the 
lumbar spine disability and demonstrated objective evaluations.  
The examiners were able to assess and record the condition of the 
appellant's lumbar spine.  Physical examinations were 
accomplished, including range of motion testing.

The Board finds that the May 2005, July 2006, and July 2010 
examination reports were sufficiently detailed with recorded 
history, impact on employment and daily life, and clinical 
findings.  In addition, it is not shown that any one of these 
three examinations was in any way incorrectly conducted or that 
any VA examiner failed to address the clinical significance of 
the appellant's back disability.  

Further, the VA examination reports addressed the applicable 
rating criteria.  The post-remand examination of July 2010 
substantially complied with the July 2009 directives in that the 
Veteran's VA treatment records had been obtained and associated 
with the claims file which was then reviewed by the examiner in 
conjunction with the examination.  The VA examiner addressed the 
questions of lumbar spine impairment and how the lumbar spine 
disability impacted the Veteran's occupational and social 
capacities.  See Stegall v. West, 11 Vet. App. 268 (1998).  

However, a Court or Board remand confers upon a veteran the right 
to substantial, but not strict, compliance with that order.  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As a result, the 
Board finds that additional development by way of another 
examination would be redundant and unnecessary.  See 38 C.F.R. 
§ 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  
Therefore, the Board concludes that the Veteran was afforded 
adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that VA 
would provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available relevant treatment records that he wanted 
the RO to obtain for him that were not obtained.  He had 
previously been given more than one year in which to submit 
evidence after the RO gave him notification of his rights under 
the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence 
needed for increased evaluations for the lumbar spine disability, 
as well as the assistance VA would provide.  Therefore, there is 
no duty to assist that was unmet and the Board finds no prejudice 
to the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

All relevant facts with respect to the lumbar spine claim 
addressed in the decision below have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as the 
entire history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

The appellant contends that the severity of his lumbar spine 
disability is not reflected in the currently assigned 40 percent 
evaluation.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Evidence 
of the present levels of disability is found in the reports of VA 
outpatient treatment dated between April 2005 and July 2009; in 
the reports of the VA examinations conducted in May 2005, July 
2006, and July 2010; in the hearing testimony provided by the 
appellant at his October 2006 personal hearing conducted at the 
RO; and in various written statements submitted by the appellant, 
by third parties and by his representative.

Pursuant to regulatory provisions, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  Where there is X-ray 
evidence of arthritis and limitation of motion, but not to a 
compensable degree under the diagnostic code, a 10 percent rating 
is for assignment for each major joint affected.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5003, 5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal working 
movement with normal excursion, strength, speed, coordination, 
and endurance, and that weakness is as important as limitation of 
motion, and that a part that becomes disabled on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or due 
to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 
Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, are 
to be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25.  One exception to this general 
rule, however, is the anti-pyramiding provision of 38 C.F.R. 
§ 4.14, which states that evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to be 
avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court 
held that the described conditions in that case warranted 10 
percent evaluations under three separate diagnostic codes, none 
of which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
at 261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

The appellant has been assigned a 40 percent evaluation for his 
lumbar spine disability.  He maintains that he is entitled to an 
increased evaluation.  The appellant testified at his October 
2006 RO personal hearing that he experienced continuous pain in 
his low back and he said that it was difficult to stand.  The 
appellant described his low back pain as 5 or 6 out of 10 and he 
said that it surged to an 8/10.  The appellant further testified 
that he was able to bend and touch the floor, albeit with pain.  
He reported that he took pain medication, that he had numbness 
and tingling in his calves and that he found it difficult to get 
in and out of the shower.  The appellant stated that he used a 
cane and that his back pain kept him from getting a full night's 
rest.  He testified that he wanted a 70 percent evaluation.

Written statements submitted by third parties reflected similar 
contentions.  A June 2006 letter from the appellant's housekeeper 
indicated that the appellant was in pain all the time from his 
back and that he was unable to put on his own socks.  She further 
indicated that he needed assistance with taking showers.  The 
appellant's daughter, in an October 2009 letter, stated that her 
father suffered from a broken neck and dementia.  She said that 
he had difficulty with his shoes and socks due to back pain and 
with standing and bending; she noted that he struggled when using 
a walker or cane.

Turning to the medical evidence of record, the appellant 
underwent a VA medical examination in May 2005; the examiner 
reviewed the appellant's medical records.  The appellant 
complained of mid-lumbar pain that radiated along the right 
pelvic rim.  He said that he took medication for pain and that 
his activity was limited by pain.  He denied flare-ups and said 
that the pain was about the same each day.  On physical 
examination, the appellant exhibited forward flexion to 60 
degrees; he was unable to extend.  He also demonstrated 20 
degrees of lateral flexion to the right and left, as well as 20 
degrees of rotation right and left.  There was tenderness over 
the lumbar area.  The examiner rendered a diagnosis of lumbar 
disc disease and indicated that the appellant's lumbar spine 
disability had not undergone significant change since his August 
2004 VA medical examination of the lumbar spine.  The August 2004 
examination had yielded a diagnosis of degenerative disc disease 
at L2, with no signs of neuropathy or radiculopathy.

The appellant underwent another VA medical examination in July 
2006; the examiner reviewed his medical treatment records.  The 
appellant complained of having more back pain for which he was 
still taking Tylenol.  He said that he took a daily walk of one-
quarter mile and that he used a cane.  The appellant reported 
that his back pain was continuous and much the same from day to 
day; he denied having flare-ups.  On physical examination, there 
was minimal lumbar tenderness.  All of his reflexes were active.  
The appellant exhibited 50 degrees of forward flexion; 20 degrees 
of extension; 20 degrees of right and left lateral flexion; and 
20 degrees of right and left rotation.  This movement was 
accomplished with pain.  Straight leg raising was positive on the 
left at 60 degrees with pain.  

Review of the appellant's VA treatment records reveals that he 
was seen in September 2006, for complaints of low back pain that 
had recently become more painful.  He denied bladder and bowel 
involvement.  He also denied lower leg weakness, numbing and 
tingling.  On physical examination, there was no spinous process 
tenderness and there was no paravertebral muscle tenderness.  
There were no spasms.  The appellant's range of motion of the 
lumbar spine was noted to be decreased in all planes secondary to 
pain.  In April 2008, the appellant went to a VA emergency room 
for treatment of his back pain.  On physical examination, there 
was mild tenderness to palpation of the back muscles.  The 
appellant's reflexes were intact bilaterally and he demonstrated 
no motor weakness.  He was noted to use a cane for walking.  The 
appellant was afforded a neurology consultation in July 2008; the 
associated report indicates that he was able to ambulate with a 
walker or cane.  The neurologist recorded positive straight leg 
raising on the right at 75 degrees and on the left at 90 degrees.  
The appellant's muscle strength was 4/5.  The neurologist stated 
that the sensory examination of the appellant's lower extremities 
was normal.  There was no definite muscle wasting and the 
appellant's muscle bulk was described as commensurate with his 
age.  In August 2008, the appellant complained of low back pain 
with radicular paresthesias to both ankles.  He denied urine and 
stool incontinence.  On physical examination, the appellant had 
5/5 muscle strength and his sensation was intact bilaterally.  
His patellar deep tendon reflexes were rated as 2+.  The 
lumbosacral spine area was nontender and straight leg raising was 
negative bilaterally.  In September 2008, the appellant was 
afforded a pain management consultation; he said that his pain 
was not worsening.  The report of the May 2008 MRI of the 
appellant's lumbar spine was said to reveal multi-level severe 
spinal canal stenosis and a very large central disc protrusion at 
the L2-3 level.  On physical examination, the appellant had an 
antalgic gait.  He was ambulatory with a cane.  Straight leg 
raises were negative bilaterally.  A December 2008 primary care 
note indicates that the appellant ambulated slowly.  His 
neurological testing was grossly intact.  In January 2009, the 
appellant had a third epidural steroid injection (ESI) into the 
lumbar spine.  An April 2009 primary care note indicates that the 
injections had yielded marked improvement.  

The appellant most recently underwent a VA medical examination in 
July 2010; the examiner reviewed the appellant's claims file and 
medical records.  The appellant reported that the ESI had 
provided a lot of relief.  He reported having flare-ups weekly 
that were moderate in severity; he said that the flare-ups lasted 
for hours and caused additional pain.  He also reported using a 
cane and being able to walk one-quarter of a mile.  The appellant 
denied urinary and fecal incontinence, numbness, paresthesias and 
stiffness.  He complained of leg weakness and unsteadiness, but 
denied incapacitating episodes.  On physical examination, there 
were no spasms, atrophy, guarding or tenderness.  The appellant 
had an awkward gait and a stooped posture.  Kyphosis was present.  
The appellant exhibited forward flexion from 10 degrees to 85 
degrees.  He did not demonstrate any extension as he was always 
hunched forward to 10 degrees.  Right and left lateral flexion 
was accomplished to 20 degrees.  The appellant could rotate 10 
degrees to the right and to the left.  His motion was 
accomplished with pain.  The appellant's muscle tone was normal.  
No unfavorable ankylosis was present.

The diagnostic codes for rating diseases and injuries of the 
spine are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (for, respectively, vertebral fracture or dislocation; 
sacroiliac injury and weakness; lumbosacral or cervical strain; 
spinal stenosis; spondylolisthesis or segmental instability; 
ankylosing spondylitis; spinal fusion; degenerative arthritis of 
the spine; and intervertebral disc syndrome).  (Intervertebral 
disc syndrome will be rated under the general rating formula for 
the spine or under a formula for disc syndrome based on 
incapacitating episodes.)  Id.  Under these codes, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 100 
percent evaluation is warranted for unfavorable ankylosis of the 
entire spine.  (The combined range of motion refers to the sum of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined motion for the 
thoracolumbar spine is 240 degrees.) 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  Id., Note 
(2).

Any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be rated 
separately.  68 Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).  

The record indicates that the appellant's lumbar spine symptoms 
do not warrant the assignment of a disability evaluation greater 
than the 40 percent evaluation currently assigned.  An evaluation 
for the thoracolumbar spine disability in excess of 40 percent is 
not appropriate pursuant to the current rating criteria, 
Diagnostic Codes 5235 to 5243.  Specifically, while the medical 
evidence of record shows that the appellant's combined range of 
thoracolumbar spine motion has been greatly restricted, he still 
has movement of the thoracolumbar spine, including forward 
flexion, right and left bending and right and left rotation.  In 
the absence of ankylosis of the entire thoracolumbar spine, an 
evaluation in excess of 40 percent is not warranted.

In addition, the medical evidence does not show that the 
appellant's service-connected lumbar spine disability has caused 
any associated objective neurologic abnormalities at any time, 
including, but not limited to, bowel or bladder impairment in 
order to warrant a separate rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (1).  The clinical evidence 
of record includes no findings of any neurological deficits 
emanating from the lumbar portion of the spine.  While the 
appellant has reported radicular symptoms, the neurological 
testing of the appellant's lower extremities has yielded normal 
results.  Thus, the clinical evidence of record does not show 
that the appellant's service-connected lumbar spine disability 
includes any objective neurologic abnormalities.  In addition, no 
incapacitating episodes are of record.

As above, were such additional rating to be assigned, such action 
would violate the provisions of 38 C.F.R. § 4.14, which prohibit 
pyramiding.  The codes in question all contemplate limitations 
due to pain, orthopedic and neurologic, of the low back.  There 
is no "entirely different function" affected by neurologic 
versus orthopedic findings that would warrant a separate 
evaluation for the lumbar spine.  See 38 C.F.R. § 4.55; Esteban 
v. Brown, supra.  The pain and functional limitations caused by 
the lumbar spine disability are contemplated in the 40 percent 
rating that has been assigned.  Thus, 38 C.F.R. § 4.40, et seq., 
do not provide basis for the assigning of a separate disability 
rating for the lumbar spine.

Another factor to consider is the degree of pain experienced by 
the claimant.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, inability 
to function, and the like, are expected.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  The appellant has described his subjective 
complaints of worsening pain, and objective medical evidence has 
indicated that the appellant sought treatment for his low back 
pain.  Examining the evidence summarized above, and giving due 
consideration to the provisions under 38 C.F.R. § 4.59, as well 
as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 
and 4.40, the medical evidence of record shows that the 
appellant's low back symptomatology does not approximate the 
schedular criteria for an evaluation in excess of 40 percent for 
the lumbar spine.  In order for an evaluation in excess of 40 
percent to be awarded, the appellant would have to demonstrate 
unfavorable ankylosis of the entire thoracolumbar spine.  No 
ankylosis of the thoracolumbar spine has been clinically 
demonstrated in any of the medical evidence of record.  The pain 
and functional limitations caused by his low back disability are 
contemplated in the evaluation for the symptomatology of the 
lumbar spine that is represented by the current 40 percent 
disability evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an evaluation in excess 
of 40 percent for the service-connected lumbar spine disability 
at all times within the appeal period.

The Board has also considered the degree of limitation of motion 
that the appellant had in each plane, which in this case was 
moderate to severe.  Also, there is no suggestion in the record 
that his pain and the functional loss caused thereby equated to 
any disability greater than contemplated by the 40 percent rating 
currently in effect.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, because the preponderance of the evidence is 
against the appellant's lumbar spine claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not found 
any variation in the appellant's lumbar spine symptomatology or 
clinical findings that would warrant the assignment of any staged 
ratings in this case.

Notwithstanding the above discussion, an increased evaluation for 
the lumbar spine disability could be granted if it were 
demonstrated that the particular disability presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  The Board has considered whether this case should 
be referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  
However, the record reflects that the appellant has not required 
any hospitalization for the service-connected lumbar spine 
disability, and that the manifestations of that disability are 
not in excess of those contemplated by the currently assigned 40 
percent rating.  Furthermore, although the appellant experiences 
occupational impairment, there is no indication in the record 
that the average industrial impairment from the lumbar spine 
disability would be in excess of that contemplated by the 
assigned rating.  The Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Consequently, the Board concludes that referral of this case for 
consideration of an extraschedular rating for the lumbar spine 
disability is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996) (when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that a 
claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may 
reach such a conclusion on its own).  In this case, the pain and 
limitation of lumbar spine motion described by the appellant fits 
squarely within the criteria found in the relevant rating scheme 
for lumbar spine disabilities.  In short, the rating criteria 
contemplate not only the appellant's symptoms but the severity of 
the disability.  For these reasons, referral for extraschedular 
consideration is not warranted for the lumbar spine disability.

The Board acknowledges that the appellant, in advancing this 
appeal, believes that his lumbar spine disability has been more 
severe than the assigned disability rating reflects.  He 
maintains that he experiences problems with his daily activities 
that are due to the lumbar spine disability.  His housekeeper and 
daughter have provided descriptions of his low back limitations.  
Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Board has carefully considered the Veteran's contentions.  In 
this case, however, the competent medical evidence offering the 
specialized determinations pertinent to the rating criteria are 
the most probative evidence with regard to evaluating the 
pertinent symptoms for the lumbar spine disability on appeal.  
The lay testimony has been considered together with the probative 
medical evidence clinically evaluating the severity of the lumbar 
spine disability symptoms.  The preponderance of the most 
probative evidence does not support assignment of any higher 
rating.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
this case, an initial rating is not at issue.  Furthermore, the 
appellant has not alleged unemployability due to the lumbar spine 
disability.  Neither the statements of any person nor testimony 
of appellant nor the evidence of record reasonably raise the 
question of whether the appellant is unemployable due to his 
lumbar spine disability.  Therefore, the Board finds that no 
further consideration of a TDIU award is warranted.


ORDER

An evaluation in excess of 40 percent for the appellant's lumbar 
spine disability is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


